UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):November29, 2007 TECHNOLOGY RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Florida 0-13763 59-2095002 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5250-140th Avenue North, Clearwater, Florida 33760 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (727) 535-0572 Item 5.02 Departure of Directors of Principal Officers; Election of Directors; Appointment of Principal Officers The Board of Directors announced that on November 28, 2007 Owen Farren was elected as Chairman of the Board in addition to continuing in his roles as Chief Executive officer and President of the Company. Mr. Farren is assuming the additional role as Chairman of the Board following the death of Mr. Robert S. Wiggins on November 24, 2007. Mr. Wiggins had been the Chief Executive officer of the Company from March 1988 through August 2004 and again from August 2005 until January 2007, and retired from the business on March 31, 2007.
